DETAILED ACTION
Status
This communication is in response to the application filed on 9 July 2021 and the preliminary amendment filed on 17 December 2021. Claims 1-5, 8-14, and 17-20 have been amended, and no claims canceled or added; therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 63/049,958, filed on 9 July 2020, is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2 September 2021, 15 October 2021, and 13 January 2022 were filed after the mailing date of the application on 9 July 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


The Examiner notes in reference to the second IDS submitted 2 September 2021 (2 pages, using “Substitute for Form 1449/PTO”), the three listings of PCT Applications that are lined through as not considered are merely duplications of listings on the above first IDS, where they were/are considered. The “Docket No. KWIK-001 … Office Action …” has no copy as required by MPEP § 609 and 37 C.F.R. 1.98(a)(2) – noting that this is a reference to an Office Action, not to a patent or application.
The Examiner notes in reference to the third IDS submitted on 15 October 2021 that the “Docket No. KWIK-006 … Office Action …” has no copy as required by MPEP § 609 and 37 C.F.R. 1.98(a)(2) – noting that this is a reference to an Office Action, not to a patent or application. The listing of a variety of Non Patent Literature Documents from Edelman, Goffman, Grier, Hayles, Kuhn, Lakoff, Mindell, Treffert, van Dam, and Wirth appear to have no relevance whatsoever to the instant claims, 
The Examiner notes in reference to the fourth IDS submitted on 13 January 2022 that there is no English translation of the “TW 202147200” listing as required by MPEP § 609 and 37 C.F.R. 1.98(a)(2); therefore, it is lined through as not considered. Further, the “Docket No. KWIK-001 … Final Office Action …”, the “Docket No. KWIK-004 … Office Action …”, and the “Docket No. KWIK-016 … Office Action …” each have no copy as required by MPEP § 609 and 37 C.F.R. 1.98(a)(2) – noting that this is a reference to an Office Action, not to a patent or application; therefore, these are not considered.

The Examiner reminds Applicant of the recommended aids to the duty to disclose, per MPEP 2004, item #13, “Aids to Compliance With Duty of Disclosure":
"It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the drawings include item “240” that is not included as a reference in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification references “system 100” five times (at ¶¶ 0029, 0035, 0045, 0064, and 0066), but there is no item 100 at the drawings. Further, the . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification does not reference illustrated item 240 at Fig. 2; however, the specification states “calculate commissions due to each upline user, at step 230”, which actually appears to be step 240. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:
Claim 10 recites “receipt by a user sed on the change”, which is understood (similar to claim 20) to be “receipt by a user based on the change “. 
Claims 10 and 20 both recite “change to the even commission plan”, where is understood that “even” should be “event”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 4-6 and 14-16 recite purported limitations regarding what type of entity or entities (e.g., “a vendor”, “not a vendor”, and/or “a manufacturer, a wholesaler, and a franchisor”); however, these all appear to merely be fields of use – 

Each of claims 5-6 and 15-16 recite “the second commission plan” at line 1 of claims 5-6 and line 2 of claims 15-16; however, there is a lack of antecedent basis for this limitation in the claim.

Claims 7 and 17 each recite “applying a separate discount to the product for each valid code entered during the purchase of the product”; however, there is a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-10) and non-transitory computer readable storage medium (claims 11-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for distributing products, the method comprising: receiving information at a computer that identifies a recipient of a product, a first product purchase confirmation, a first code, and a second code, wherein the first code, the product, and a first user are associated with an original commission plan, wherein the second code, the product and the first user are associated with an event commission plan, and wherein the recipient is a second user; changing to the event commission plan at a start time of an event; distributing a first set of commissions for receipt by the first user according to the event commission plan, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased product by the recipient; associating the second user with a third code, wherein the third code is associated with the first code and the product; associating the second user with a fourth code, wherein the fourth code is associated with the second code and the product; receiving a second purchase confirmation that identifies the product and the third code; changing to the original commission plan at the end of the event; and distributing a second set of commissions for receipt by the first user and the second user according to the original commission plan, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased product by a third user.
Independent claim 11 is parallel to claim 1, except directed to a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products, the method comprising the same or similar steps as at claim 1 above.
The dependent claims (claims 2-10 and 12-20) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the second confirmation identifying the fourth code that is associated with a discount (claims 2 and 12), the first and second codes being associated with a code for purchases (claims 3 and 13), the original commission being associated with a vendor of the product (claims 4 and 14), the second commission plan being associated with an entity that is not a vendor of the product (claims 5 and 15) as one of a manufacturer, wholesaler, or franchisor (claims 6 and 16), applying a separate discount for each code (claims 7 and 17), waiting for a trigger associated with the event start time and altering a commission plan (claims 8 and 18) and waiting for a trigger associated with the event end time and returning any altered commission plan to the original state (claims 9 and 19), and/or sending notification of a change to an event commission plan (claims 10 and 20).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of affiliate and/or multilevel marketing and commissions with different or various commission schedules available; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are receiving being at a computer (at claim 1) and using a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform the activities (as at claim 9). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add 
The Examiner notes that the “code” or “codes” being used may be any code that functionally would associate the information indicated (e.g. names, alpha-numeric characters, etc.), including those able to be read, matched, understood, etc. by persons (see, e.g., Table 4 at ¶ 0071, pp. 33-34 as submitted); therefore, they are appropriately included with abstract idea. Therefore, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, that is indicated to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. The Examiner notes that Applicant ¶ 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as obvious over Rolf et al. (U.S. Patent Application Publication No. 2007/0219871, hereinafter Rolf) in view of Wise et al. (U.S. Patent Application Publication No. 2008/0041938, hereinafter Wise).

Claim 1: Rolf discloses a method for distributing products, the method comprising:
receiving information at a computer that identifies a recipient of a product, a first product purchase confirmation, a first code, and a second code, wherein the first code, the product, and a first user are associated with an original commission plan, and wherein the recipient is a second user (see Rolf at least at, e.g., ¶¶ 0002-0006 as describing the messages with encoded links to identify the sponsor and affiliate members – i.e., the upline/downline, or uplink/downlink of members – and the 
distributing a first set of commissions for receipt by the first user according to the event commission plan, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased product by the recipient (0002-0006, 0049-0052, as above, the receipt of purchased product being indicated in that the purchase may be of content, which would be, and is understood to be delivered immediately and confirmed or validated as delivered via the handshake and messages included in the purchase);
receiving a second purchase confirmation that identifies the product (0002-0006, 0049-0052, as above, especially 0004-0005 where “recipients of the forwarded e-mail may choose to forward the e-mail to others” so that they can make purchases and/or become affiliates themselves and 0049 and 0051, where P1 can forward to P2, P3, and P4, and then P2 can forward to P5, P6, and P7, and each can purchase or become an affiliate);
distributing a second set of commissions for receipt by the first user and the second user according to the original commission plan, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchased product by a third user (0002-0006, 0049-0052, as above, where commissions to others P1, P2, P3, P4, P5, P6, and P7 follow the commission schedule indicated).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the commissions of Rolf with the rate plans of Wise in order to provide second, third, and fourth codes and enable a change between an original and event commission plan (and back again after the event) so as to identify and record varied revenue distributions according to time.
The rationale for combining in this manner is that providing second, third, and fourth codes and enable changing between an original and event commission plan (and back again after the event) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to identify and record varied revenue distributions according to time as explained above.



Claim 3: Rolf in view of Wise discloses the method of claim 1, wherein the first code and the second code are associated with a higher level code and wherein the higher level code can be used in place of the first code and second code when the product is purchased (Rolf at 0078 and Table 1 indicating the commission structure/plan for source 12, and various levels – a higher level code indicating a higher level in the upline). 

Claim 4: Rolf in view of Wise discloses the method of claim 1, wherein the original commission plan is associated with a vendor of the product (Rolf at 0037, “source 12 may offer goods, services, and/or content exclusively online, or may also offer goods via other distribution channels, such as retail and wholesale outlet stores, physical catalogs, etc.”, 0078, “allows a merchant to structure the commission program in a wide-variety of manners” where a merchant is a vendor).

Claim 5: Rolf in view of Wise discloses the method of claim 1, wherein the second commission plan is associated with an entity that is not a vendor of the 

Claim 6: Rolf in view of Wise discloses the method of claim 1, wherein the second commission plan is associated with at least one entity selected from the group consisting of a manufacturer, a wholesaler, and a franchisor (Rolf at 0037, “source 12 may … offer goods via other distribution channels, such as retail and wholesale outlet stores”). 

Claim 7: Rolf in view of Wise discloses the method of claim 1, further comprising applying a separate discount to the product for each valid code entered during the purchase of the product (Wise at 0019, 0031, 0047, as combined above and using the rationale as at the combination above). 

Claims 11-17 are rejected on the same basis as claims 1-7 above since at least Rolf discloses a non-transitory computer readable storage medium having embodied thereon a program executable by a processor to perform a method for distributing products (Rolf at 0035, the various computers performing the actions understood to necessarily include memory media with instructions), the method comprising performing the same or similar activities as at claims 1-7 above.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as obvious over Rolf in view of Wise and in further view of Coker et al. (U.S. Patent Application Publication No. 2021/0118033, hereinafter Coker).

Claims 8-10 and 18-20: Rolf in view of Wise discloses the method and medium of claims 1 and 11, and altering at least one commission plan for at least one product (for claims 8 and 18; Wise at 0018-0019, 0031, 0038, 0042, 0047, 0049, 0063, the multiple rate plans and changing the rate plan according to time as “altering” a commission plan) and returning any altered commission plans to their original state (for claims 9 and 19), but does not appear to explicitly disclose further comprising waiting for a first trigger that is associated with the start time of the event (claims 8 and 18), waiting for a second trigger that is associated with the end time of the event (claims 9 and 19), and sending a notification for receipt by a user [ba]sed on the change to the even[t] commission plan (claims 10 and 20). Where Wise indicates “the duration that a particular rate plan may be in effect (a ‘cycle’). A cycle may be a specified time frame,” (Wise at 0031) and/or “associated with different time periods” (Wise at 0063), and those time periods or time frames would appear to necessarily be required to be specified, such as by start and end times or dates, some may consider this not explicit. Therefore, the Examiner notes that Coker teaches particular start and end dates and/or times for an event, such as sales or offer availability (Coker at 0058, 0063-0065), and that alerts are provided to customers regarding the events (Coker at 0059-0060, 0076) “so that each code is able to be used to access the prepurchase event” (Coker at 0073) and to “enable[ ]customers 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the commissions of Rolf in view of Wise with the times/dates and alerts of Coker in order to use a start trigger and end trigger for altering plans and send a notification so as to enable access and place prepurchase reservations.
The rationale for combining in this manner is that using a start trigger and end trigger for altering plans and sending a notification is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable access and place prepurchase reservations as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Chmela, John, Social Media is the best tool ever for Multi-Level Marketing, LinkedIn.com, dated 3 April 2015, downloaded 9 February 2022 from https://www.linkedin.com/pulse/social-media-best-tool-ever-multi-level-marketing-john-chmela, indicating social media should be used for multi-level marketing.
Doeing, Derek, What is Network Marketing? (+6 Business Questions to Ask Before Joining), G2.com, dated 26 July 2018, downloaded from https://web.archive.org/web/20200503212907/https://learn.g2.com/network-marketing, where Achive.org dating indicates availability at least by 3 May 2020, and the article indicating that various forms of network marketing, such as affiliate marketing, include links to identify affiliates for making money (i.e., e.g., commissions) related to products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622